Citation Nr: 1122311	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  06-31 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active service from November 1985 to November 1989.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, denied service connection for a gastrointestinal disability, to include GERD.  

In June 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  In August 2009, the Board remanded the issue to the RO for further evidentiary development.  As will be fully discussed below, the requested development has been satisfactorily accomplished and the case has been returned for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic gastrointestinal disability, to include GERD, was initially demonstrated many years after active duty, and there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's currently diagnosed gastrointestinal disorders, including GERD, are related to the symptoms he experienced in service.  



CONCLUSION OF LAW

A gastrointestinal disability, to include GERD, was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  
In an October 2005 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for entitlement to service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  In an August 2009 letter with a corrected addendum issued in September 2009, after the rating decision on appeal, he was also advised of how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notice discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence that was needed to support his claim.  Moreover, following the notice, the RO readjudicated the appeal in the February 2011 Supplemental Statement of the Case.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, two VA examination reports and opinions, and the Veteran's statements, and personal hearing testimony.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  

The Board notes that it was determined that the March 2006 VA examination report was inadequate.  Upon remand in August 2009, the Veteran was afforded another VA examination also in August 2009 with an opinion.  The August 2009 examination report reflects that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the August 2009 VA medical opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board observes that the August 2009 remand directive specifically stated that the claims file should be made available for review by the examiner.  In the August 2009 examination report, the examiner noted that the "C file was not present" but the "CPRS notes were reviewed."  However, the report contains explicit language suggesting that the claims file was reviewed.  For example, on page 1 of the report, the examiner stated that "[o]n review of the vet[eran]'s service records" and on page 3 of the report, the examiner noted that "C-file/Service records do not confirm . . . ."  Consequently, the Board finds that the examiner must have had access to the file at some point in time during the examination/opinion process.  Hence, the Board concludes that the most recent VA examination substantially complies with the Board's August 2009 remand directions.  See 38 C.F.R. § 4.2 (2010); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of the request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  Accordingly, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds that the evidence of record does not support the claim for service connection for a gastrointestinal disability, to include GERD.  The Board observes that the Veteran's service treatment records show that he was treated in service on various occasions for nausea and vomiting.  However, the impression was chronic motion sickness.  Neither GERD nor any other chronic gastrointestinal disability was diagnosed.  (See the Veteran's service treatment reports).  Therefore, the Veteran has one of the elements required to substantiate a claim for service connection, namely evidence of in-service incurrence of nausea and vomiting.  

He also has another one of the elements required to substantiate a claim for service connection, namely a current disability.  VA treatment reports as well as the August 2009 VA examination report show that the Veteran has been diagnosed with GERD, erosive esophagitis, a small hiatal hernia, and a single polypoid lesion in the immediate post-bulbar duodenal region.  
However, the claims folder is lacking with respect to the remaining element needed to establish a claim for service connection - evidence of a nexus between the claimed in-service symptoms and the present disability.  

The Veteran has reported having continuity of gastrointestinal symptomatology since service.  He is competent to provide testimony as to having experienced frequent nausea and vomiting during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with a gastrointestinal disorder, including GERD.  Id.  Simply stated, the Veteran's opinion regarding the presence or etiology of a specific gastrointestinal disorder, to include GERD in service or shortly thereafter lacks probative value and it does not constitute competent evidence.  See Espiritu, 2 Vet. App. at 492, 494-95.  Gastrointestinal disabilities, including GERD, are complex disorders that require specialized training for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  Hence, the Veteran's statements therein cannot be accepted as competent evidence.  

Moreover, the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  In this case, although the Veteran has asserted continued gastrointestinal symptoms since his discharge from service, upon VA general medical examination in April 1995, approximately six years after his discharge from service, he did not report any gastrointestinal complaints, he was noted to be fairly well-nourished, and no significant abnormalities of the gastrointestinal system were found.  Additionally, the medical records do not denote a diagnosis of GERD until 2001, more than 11 years after the Veteran's discharge from military service.  The Veteran filed his claim for benefits in 2005.  Based on the foregoing, which shows interest and bias in the Veteran's contentions related to his claim for VA benefits, the Board finds that the Veteran is not credible to the extent that he reports that he has had gastrointestinal symptoms since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Hence, the evidence does not support a finding of continuity of symptomatology following the in-service complaints as required to establish service connection pursuant to 38 C.F.R. § 3.303(b).  

Moreover, there is no competent medical evidence of record establishing that the Veteran's diagnosed current gastrointestinal disabilities, including GERD, are etiologically related to active service, including the motion sickness symptoms for which he was treated in service as required to establish service connection pursuant to 38 C.F.R. § 3.303(d).  Upon VA examination in August 2009, the examiner reviewed the relevant records, including the Veteran's service treatment records, and concluded that it was less likely that the Veteran's present problems were related to the symptoms he experienced in service.  The examiner provided a rationale in support of this opinion after considering the Veteran's assertions that he had had continuing gastrointestinal problems since the in-service symptoms.  Hence, the Board concludes that it has significant probative value.  

The Veteran has been provided with ample opportunity to present competent medical, and/or competent and credible lay, evidence to support his claim.  However, he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  In the absence of any persuasive evidence that the Veteran's current gastrointestinal disorders, including GERD, are etiologically related to active service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).



ORDER

Service connection for a gastrointestinal disability, to include gastroesophageal reflux disease, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


